IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT

                                                NOT FINAL UNTIL TIME EXPIRES TO
                                                FILE MOTION FOR REHEARING AND
                                                DISPOSITION THEREOF IF FILED
TJM MAC LLC,

              Appellant,

v.                                                        Case No. 5D17-112

MIDFIRST BANK, MARVALYN LAMBERT
AND DEERSONG HOMEOWNERS’
ASSOCIATION, INC.,

              Appellees.
                                          /

Opinion filed May 5, 2017

Appeal from the Circuit Court for
Seminole County,
Michael J. Rudisill, Judge.

Isaac Manzo and J. Randy Edmonson of
Manzo & Associates, P.A., Orlando, for
Appellant.

Nicole R. Ramirez of EXL Legal, PLLC,
St. Petersburg, for Appellee Midfirst
Bank.

No Appearance for other Appellees.


                             ON CONCESSION OF ERROR

PER CURIAM.

       Pursuant to Midfirst Bank’s Concession of Error, we reverse the Final Judgment

of Foreclosure and remand this matter to the trial court for further proceedings.

       REVERSED and REMANDED.

ORFINGER, TORPY, and EVANDER, JJ., concur.